— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered January 11, 1984, as amended January 23, 1984, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that the defendant was guilty, as charged, of burglary in the second degree (see, Penal Law § 140.25), criminal possession of stolen property in the third degree (see, Penal Law § 165.40) and petit larceny (see, Penal Law § 155.25; People v Contes, 60 NY2d 620, 621). The issue of the witnesses’ credibility and the weight to be afforded any inconsistency in their testimony was within the province of the jury (see, People v Di Girolamo, 108 AD2d 755; People v Rosenfeld, 93 AD2d 872), The defendant’s knowing, recent and exclusive possession of the fruits of the crime allowed the jury to infer that the defendant had committed the burglary (see, People v Galbo, 218 NY 283, 290; Knickerbocker v People, 43 NY 177; People v Donaldson, 107 AD2d 758, 759).
We find the defendant’s remaining contentions to be either unpreserved for appellate review or without merit. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.